DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 3/1/2021 have been entered.  In the amendment, claims 1, 2, and 16 have been amended.  Claim 13 has been cancelled. 
The rejection of claims 1-12 and 14-17 under 35 U.S.C. § 112(b) has been overcome. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 5-8, filed 3/1/2021, with respect to the rejections of claims 1-12 and 14-17 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-12 and 14-17 under 35 U.S.C. § 112(a) have been withdrawn. 
It is noted that all issues raised on Applicant remarks with the information disclosure statement filed 11/12/2020 have been resolved. 

Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a light detection and ranging (LiDAR) scanning system, comprising: a light source configured to transmit a light pulse; a beam steering 
Independent claim 16 recites a computer-implemented method for operating a light detection and ranging (LiDAR) system, the LiDAR system having a light source, a beam steering apparatus, and a light detector having a first detector segment and a second detector segment, the method comprising: transmitting, with the light source, a light pulse; steering, with the beam steering apparatus, the light pulse in at least one of vertical and horizontal directions along an optical path; directing, with the light converging apparatus, the collected scattered light to a focal plane; obtaining a subset of the plurality of detector segments; and detecting, using the subset of the plurality of detector segments, a scattered light generated based on the light pulse illuminating an object in the optical path. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 16, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Weimer et al. (US 8,736,818), teaches 
a light detection and ranging (LiDAR) scanning system, comprising: a light source configured to transmit a light pulse; a beam steering apparatus configured to steer the light pulse in at least one of vertical and horizontal directions along an optical path; a light converging apparatus configured to direct the collected scattered light to a focal plane; a light detector disposed at or in proximity to the focal plane, wherein the light detector comprises a plurality of detector segments; and an electrical processing and computing device;  the electrical processing and computing device configured to: based on the steering of the light pulse, select a subset of the plurality of light beams; and detect, using the selected subset of the plurality of light beams, a scattered light generated based on the light pulse illuminating an object in the optical path 
and 
a computer-implemented method for operating a light detection and ranging (LiDAR) system, the LiDAR system having a light source, a beam steering apparatus, and a light detector having a first detector segment, the method comprising: transmitting, with the light source, a light pulse; steering, with the beam steering apparatus, the light pulse in at least one of vertical and horizontal directions along an optical path; directing, with the light converging apparatus, the collected scattered light to a focal plane and based on the steering of the light pulse, and detecting a scattered light generated based on the light pulse illuminating an object in the optical path. 
Another prior art reference, DeAngelis et al. (US 5,657,077), teaches a system for recording a scene using detector elements and selectively activating and deactivating detector elements. 
Another prior art reference, Frame et al. (US 2016/0117048), teaches an optical detection system and teaches a second array of detectors. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 16. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645